IN THE
                         TENTH COURT OF APPEALS

                              No. 10-10-00176-CR

THE STATE OF TEXAS,
                                                       Appellant
v.

SARAH BROOKE DUNSON,
                                                       Appellee



                         From the County Court at Law
                             Coryell County, Texas
                            Trial Court No. 09-58933


                     MEMORANDUM OPINION


      Sarah Brooke Dunson was charged by information with the offense of possession

of a dangerous drug. The trial court granted Dunson’s motion to suppress evidence.

We reverse and remand.

                                Background Facts

      On January 30, 2009, at approximately 1:25 a.m., Officer Michael Gonzales

observed a person driving a convertible vehicle with the top down in twenty-five
degree weather. The driver approached a four-way stop and failed to stop at the

designated stop line. Officer Gonzales stopped the vehicle for a traffic violation.

       Christina Garrett was driving the vehicle, and Dunson was a passenger. Officer

Gonzales approached Garrett and asked for her driver’s license and proof of insurance.

Officer Gonzales detected the odor of alcohol coming from the vehicle. Garrett stated

that they had been at a club, but that she had not consumed any alcoholic beverages.

       A portable breath test indicated the presence of alcohol on Garrett’s breath. A

check on Garrett’s driver’s license revealed that she was under the age of twenty-one,

and therefore, could be charged with driving under the influence of alcohol by minor.

TEX. ALCO. BEV. CODE ANN. § 106.041 (Vernon 2007). Officer Gonzales did not place

Garrett under arrest, but instead called Garrett’s mother who agreed to come get her.

Before Garrett’s mother arrived, Garrett asked Officer Gonzales if Dunson could drive

the vehicle.

       Officer Gonzales then made contact with Dunson to determine if she was a

suitable driver. Another officer at the scene, Officer Randolph, asked for Dunson’s

driver’s license. Dunson stated that she had an Idaho license. The Idaho license was

not located, but a check with dispatch revealed that Dunson actually had a Texas

driver’s license. Officer Gonzales became concerned that Dunson was trying to hide

something such as outstanding warrants.

       Based upon the contact with Dunson, Officer Gonzales talked again to Garrett

and obtained consent to search the vehicle. The officers spoke with both Dunson and

Garrett and asked if there was anything illegal in the vehicle. Dunson admitted that she

State v. Dunson                                                                       Page 2
had Darvocet pills and that she did not have a valid prescription for the pills. The pills

were located in Dunson’s purse.

                                   Standard of Review

       In reviewing a trial court's ruling on a motion to suppress, appellate courts must

give great deference to the trial court's findings of historical facts as long as the record

supports the findings. Guzman v. State, 955 S.W.2d 85 (Tex. Crim. App. 1997). Because

the trial court is the exclusive fact finder, the appellate court reviews evidence adduced

at the suppression hearing in the light most favorable to the trial court's ruling.

Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We also give deference to

the trial court's rulings on mixed questions of law and fact when those rulings turn on

an evaluation of credibility and demeanor. Guzman v. State, supra. Where such rulings

do not turn on an evaluation of credibility and demeanor, we review the trial court's

actions de novo. Guzman v. State, supra; Davila v. State, 4 S.W.3d 844, 847-48 (Tex.

App.—Eastland 1999, no pet'n). We review questions involving legal principles and the

application of law to established facts de novo. Kothe v. State, 152 S.W.3d 54, 63 (Tex.

Crim. App. 2004). Therefore, we will examine the legality of the stop de novo.

                                        Discussion

       We evaluate the reasonableness of a traffic stop based solely on an objective

standard, and an officer's subjective intent plays no role in our determination of

whether a traffic stop was reasonable. Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim.

App. 1992). Police may validly stop a vehicle for a traffic violation so long as the stop



State v. Dunson                                                                       Page 3
would be objectively reasonable, regardless of whether the stop is a mere pretext to

investigate unrelated criminal conduct. Id.

       A traffic stop that is objectively reasonable at its inception may develop into a

Fourth Amendment violation if the manner of its execution is unreasonable. Illinois v.

Caballes, 543 U.S. 405, 407 (2005). A traffic stop made for the purpose of issuing a

warning ticket to the driver can become unlawful if it is prolonged beyond the time

reasonably required to complete that mission. Id. An officer is not prohibited from

inquiring into matters unrelated to the purpose of the traffic stop so long as the stop is

not unreasonably extended. Kothe v. State, 152 S.W.3d at 63-65. A traffic stop may last

as long as reasonably necessary to check the driver's license and car registration and to

conduct a computer check of that information. Kothe v. State, 152 S.W.3d at 63.

       The trial court found that Officer Gonzales did not observe Garrett commit a

traffic offense and that he followed Garrett until he found probable cause to stop her.

The trial court further found that “Officer Gonzales created a justification for stopping

the vehicle and the initial stop was illegal and violated the defendant’s Fourth

Amendment Rights.”

       Dunson does not dispute the initial stop. At the suppression hearing, her trial

counsel stated, “our issue doesn’t have anything to do with the stop. I believe the

testimony of the officer is sufficient to show that there was a valid reason to make the

stop . . . We don’t have an issue with the initial contact.” Trial counsel further stated he

was “not making argument that the stop wasn’t valid … we’re not arguing about the

reason for the stop.”

State v. Dunson                                                                       Page 4
       We agree with Dunson’s counsel and find that the initial stop was legal and did

not violate Dunson’s Fourth Amendment rights.          The trial court did not make a

determination of the reasonableness of the detention after the initial stop. Because the

trial court did not make findings on the continued detention, we do not consider

whether the continued detention was reasonable. We sustain the State’s sole issue on

appeal.

                                       Conclusion

       We reverse the trial court’s order granting Dunson’s motion to suppress and

remand to the trial court for further proceedings consistent with this opinion.



                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed March 16, 2011
Do not publish




State v. Dunson                                                                   Page 5